09-2073-ag
         Turmalaj v. Holder
                                                                                         BIA
                                                                                    Straus, IJ
                                                                                A096 249 363
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 21 st day of December, two thousand                nine.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                          Circuit Judges.
11       _______________________________________
12
13       ORSIN TURMALAJ,
14                Petitioner,
15
16                            v.                                09-2073-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23
24       FOR PETITIONER:                Charles Christophe, Christophe &
25                                      Associates, New York, New York.
 1   FOR RESPONDENT:         Tony West, Assistant Attorney
 2                           General, Civil Division; Jennifer J.
 3                           Keeney, Senior Litigation Counsel;
 4                           Douglas E. Ginsburg, Assistant
 5                           Director; Jessica R. Malloy, Law
 6                           Clerk, Office of Immigration
 7                           Litigation, Civil Division, United
 8                           States Department of Justice,
 9                           Washington, D.C.
10
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Petitioner Orsin Turmalaj, a native and citizen of

17   Albania, seeks review of an April 27, 2009 order of the BIA

18   affirming the December 13, 2007 decision of Immigration

19   Judge (“IJ”) Michael W. Straus denying his application for

20   asylum, withholding of removal and relief under the

21   Convention Against Torture (“CAT”).   In re Orsin Turmalaj,

22   No. A096 249 363 (B.I.A. Apr. 27, 2009), aff’g No. A096 249

23   363 (Immig. Ct. Hartford Dec. 13, 2007).   We assume the

24   parties’ familiarity with the underlying facts and

25   procedural history in this case.

26       In this case, we review the decision of the IJ as

27   supplemented by the BIA.   See Yan Chen v. Gonzales, 417 F.3d

28   268, 271 (2d Cir. 2005).   The applicable standards of review

29   are well-established.   See Jian Hui Shao v. Mukasey, 546

                                   2
1    F.3d 138, 157-58 (2d Cir. 2008); Salimatou Bah v. Mukasey,

2    529 F.3d 99, 110 (2d Cir. 2008).

3        When an applicant for asylum has been found to have

4    suffered past persecution, the presumption of a well-founded

5    fear of future persecution may be rebutted if an IJ finds

6    that there has been a fundamental change in circumstances

7    such that the applicant’s life or freedom would no longer be

8    threatened in the country of removal on account of one of

9    the five statutory grounds.   8 C.F.R. § 1208.13(b)(1)(i)(A);

10   see also Hoxhallari v. Gonzales, 468 F.3d 179, 187 (2d Cir.

11   2006) (holding that there has been “a fundamental change in

12   the political structure and government of Albania, beginning

13   in 1990” and noting that “while Democrats have not been

14   continuously in power, the IJ’s perfunctory finding of

15   changed conditions in Albania is adequate.”).

16       Here, the agency assumed Turmalaj’s credibility, and

17   found that, even if he had established past persecution, the

18   government successfully rebutted any presumption of a well-

19   founded fear by demonstrating a significant change in

20   country conditions in Albania.     The agency’s determination

21   is supported by substantial evidence for many of the same

22   reasons we addressed in Hoxhallari.     See 468 F.3d at 187-88.


                                   3
1          Turmalaj argues that the IJ inappropriately shifted the

2    burden of proof from the government to him.   Had it done so,

3    remand would be required.   8 C.F.R. §§ 1208.13(b)(1)(ii),

4    1208.16(b)(1)(ii); see also Salimatou Bah, 529 F.3d at 113-

5    14.    However, there is no merit to Turmalaj’s argument.     To

6    the contrary, the IJ merely noted that the lack of “any

7    pattern or practice of persecution by socialists of members

8    of the Democratic Party” in the country reports provided an

9    additional basis for its determination that the government

10   successfully rebutted any presumption that Turmalaj had a

11   well-founded fear of persecution.

12         Because the agency’s finding of changed country

13   conditions is supported by substantial evidence, we find no

14   error in the agency’s denial of Turmalaj’s application for

15   asylum, withholding of removal and CAT relief because all

16   three claims share the same factual predicate.   See

17   Hoxhallari, 468 F.3d at 187; see also Paul v. Gonzales, 444

18   F.3d 148, 156 (2d Cir. 2006).

19         For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any pending motion

21   for a stay of removal in this petition is DISMISSED as moot.

22   Any pending request for oral argument in this petition is


                                     4
1   DENIED in accordance with Federal Rule of Appellate

2   Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk
5
6
7                              By:___________________________




                                 5